Citation Nr: 1730891	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 15, 2009, and after September 30, 2012, on an extraschedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  He also had subsequent service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted an increased evaluation from 20 percent to 40 percent for compression fracture of the lumbar vertebrae, effective June 15, 2009, and denied the claim for a TDIU. Jurisdiction lies with the RO in Togus, Maine, where the Veteran resides.

In September 2016, the Board denied an increased rating in excess of 40 percent for lumbar spine disability and granted a TDIU from June 15, 2009.  The Board remanded entitlement to a TDIU prior to June 15, 2009, and instructed the AOJ to refer the issue to the Director of Compensation to consider whether entitlement to a TDIU was warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2016).  

In December 2016, the RO issued a rating decision granting a TDIU from June 15, 2009, as granted by the Board's September 2016 decision.  However, the rating decision discontinued a TDIU effective October 1, 2012, as the Veteran's combined disability rating as of that date made him ineligible for a TDIU on a schedular basis.


FINDINGS OF FACT

1.  The Veteran filed his claim for a TDIU with his increased rating claim for his lumbar spine disability on June 15, 2009.

2.  It is factually ascertainable that the Veteran became unemployable following a work-related injury within the year prior to filing his TDIU claim, on April 26, 2009.

CONCLUSIONS OF LAW

1.  Prior to April 26, 2009, the criteria for a TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.400(o), 4.16(b) (2016).

2.  From April 26, 2009 to June 14, 2009, the criteria for a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.400(o), 4.16(b) (2016).

3.  Since October 1, 2012 the criteria for a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.400(o), 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a June 2009 letter, the RO provided the Veteran with VCAA notice.  The Veteran and his attorney have not alleged lapse in fulfilling VA's duty notify or assist in the development of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).





II. TDIU

Applicable Laws and Regulations

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more; and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where the percentage requirements for a TDIU are not met, a total disability may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  His claim for a TDIU on an extraschedular basis must be submitted to the Director of Compensation Service for initial adjudication.  Id.

In accordance with the Board's September 2016 remand directives, the RO referred the Veteran's claim to the Director of Compensation Service for extraschedular consideration.  In a February 2017 administrative decision, the Director denied entitlement to a TDIU on an extraschedular basis.  In the decision, the Director found that  medical evidence of record failed to establish that the Veteran was precluded from employment prior to June 15, 2009 or after September 30, 2012.  Additionally, the Director found that the record did not demonstrate he was precluded from performing sedentary employment.  

Since the Veteran's claim of entitlement to a TDIU on an extraschedular basis was denied by the Director, the Board may address the merits of the Veteran's claim for entitlement to a TDIU on an extraschedular basis.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).


TDIU prior to June 15, 2009

Prior to June 15, 2009, the Veteran was service connected for hearing loss, rated as 40 percent disabling, compression fracture of the lumbar vertebrae, rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling.  Overall, his combined disability rating, effective July 10, 2008, was 50 percent.  Prior to July 10, 2008, the Veteran's combined rating was 20 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2016).  Therefore, the Veteran did not meet the percentage criteria for a TDIU prior to June 15, 2009.  See 38 C.F.R. § 4.16(a).

The Veteran filed his claim for TDIU, as well as claim for an increased rating for a lumbar spine disability on June 15, 2009.  See June 2009 VA 119 Report of Contact.  As the TDIU claim was considered part of the increased rating claim filed the same day, the earliest available effective date for a TDIU is June 15, 2008, one year prior to receipt of the increased rating claim.  38 C.F.R. § 3.400; Rice v. Shinseki, 22 Vet. App. 447 (2009).

Pertinent evidence of record includes the Veteran's VA treatment records, private treatment records, VA examinations, and his statements.  He reported that he completed three years of high school and technical school and worked as a laborer and custodian.  See July 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

On his VA Form 21-8940, the Veteran noted that he had last worked in June 1990.  Id.  However, a review of his VA treatment records indicate the Veteran was employed on April 26, 2009, at which time he sustained a work-related elbow, rib, and back injury.  See May 8, 2009 Urgent Visit Note.  He was seen multiple times in the emergency room with "incapacitating" pain and limited mobility.  Id.  He was placed on Workman's Compensation due to these injuries.  Id.  Shortly thereafter, the Veteran filed his claim for a TDIU. 

In August 2009, a VA examiner found that the effect of the Veteran's back disability on his usual occupation was "disabled due to back pain."  The examiner further stated that the Veteran was unable to do custodial work, walk more than half a mile, and lift more than 5-10 pounds.  Citing this medical evidence, the Board previously awarded a TDIU as of June 15, 2009, the date the Veteran filed his claim and was eligible for a schedular TDIU.

The record indicates that during the year prior to filing his claim, the Veteran was employed until April 26, 2009, and contains no medical evidence to support a TDIU prior to this date.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected lumbar spine disabilities rendered him unemployable as of the date of his work-related accident, April 26, 2009, and that entitlement to a TDIU on an extraschedular basis is warranted until June 15, 2009, the date in which he became eligible for a schedular TDIU.

TDIU after September 30, 2012

Effective October 1, 2012, the Veteran was service connected for compression fracture of the lumbar vertebrae, rated as 40 percent disabling, hearing loss, rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling.  Overall, his combined disability rating, effective July 10, 2008, was 60 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Therefore, the Veteran did not meet the percentage criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

In its September 2016 decision, the Board relied on medical evidence of record to determine that a schedular TDIU was warranted due to the Veteran's lumbar back disability.  Specifically, in December 2011 and September 2014 VA examinations, the examiners opined that the Veteran's lumbar spine disability would preclude him from working in his usual occupation as a custodian and would preclude occupational activity that involved long-standing, repetitive bending or lifting objects greater than 20 to 30 pounds.  However, these examiners both indicated that the Veteran would not be precluded from non-weight bearing type occupational activities.  

The Board concluded that given the significant impact of the service connected disability on the Veteran's ability to perform physical tasks, which would likely be required for the type of employment for which he would be qualified given his occupational background and education, the evidence was thus at least evenly balanced as to whether the disability preclude him from obtaining and maintaining substantially gainful employment.  

A review of the claims file, to include recently acquired medical and Vocational Rehabilitation records, supports the Board's previous decision that the Veteran's service connected lumbar spine disability precludes him from obtaining and maintaining substantially gainful employment.  Additionally, VA treatment records indicate that the Veteran's disability is not reversible, and therefore could not have improved since the Board's September 2016 decision.  See October 2, 2000 Letter from Dr. W.S.M.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected lumbar spine disability rendered him unemployable after September 30, 2012, and entitlement to a TDIU on an extraschedular basis is warranted from that date. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extraschedular TDIU beginning April 26, 2009, and ending June 14, 2009, is granted.

Entitlement to an extraschedular TDIU beginning October 1, 2012 is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


